The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received April 19, 2021, amending Claims 1 and 9.  No new claims were added by this amendment.  No claims were cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “locking devices” in Claims 1, “first locking device” and similarly named claim elements in Claims 1, 5-7, 9, and 13-15, “second locking device” and similarly named claim elements in Claims 1, 5-7, 9, and 16, and 17, “tab member” in Claim 7, 15, and 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

As necessitated by amendment, Claims 1-3, 5-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fenstemaker US 2010/0269648 (hereafter Fenstemaker) in view of Resh US 2013/0326832 (hereafter Resh) and Cordes et al. US 2010/0289255 (hereafter Cordes et al.).

Regarding Amended Claim 1, Fenstemaker teaches:
1 (Currently Amended). A telescopic handle (telescoping handle 4) comprising: 
a first segment (outer tube section 30), wherein the first segment is a first cylindrical hollow tube; and 
a second segment (inner tube section 32), wherein the second segment is a second cylindrical hollow tube which slides inside the first segment (Figure 3B and Paragraph [0031]); 
a single flat surface formed on single side of the second segment, the flat surface preventing the second segment from rotating within the first segment (see discussion below); 
a plurality of notches formed on the single flat surface, wherein each of the plurality of notches extends into the single flat surface and fails to penetrate into an interior of the second segment (see discussion below); and 
a pair of locking devices (handle locking assembly 34 and adapter locking assembly 10), wherein first locking device (handle locking assembly 34) is attached to one end of the first segment (Figures 1 and 3B), the first locking device configured to allow the second segment to slide within the first locking device (Figure 3B) and secure the second segment to the first segment (Figure 3B) and a second locking device (adapter locking assembly 10) to removably secure a selected tool head (tool heads 8) from a plurality of tool heads to a distal end of the second segment (Figure 4), wherein the first locking device comprises:
a first locking device tubular hollow housing (inner portion 70, Figure 3B) having a first open end and a second open end (Figure 3B), an exterior surface of a first end of the first segment (outer cylindrical surface of outer tube 30, Figure 4) secured to an interior surface of the first locking device tubular hollow housing (inner cylindrical surface of inner portion 70, Figure 3B) through the first open end of the first locking device tubular hollow housing (Figure 3B); 
a first locking device channel formed in the first locking device tubular hollow housing (see discussion below); and 
a first locking device lever positioned within the first locking device tubular hollow housing (see discussion below); 
wherein the second locking device comprises: 
a second locking device tubular hollow housing (inner portion 70 and housing 108, Figure 4) having a first open end and a second open end (Figure 4), an exterior surface of a first end of the second segment (outer cylindrical surface of outer tube 32, Figure 4) secured to an interior surface of the second device tubular hollow housing (inner cylindrical surface of inner portion 70, Figure 4) through the first open end of the second first tubular locking device tubular hollow housing (Figure 4) and the selected tool head removably secured in the second open end of the second locking device tubular hollow housing (Figure 4); 
a second locking device channel (housing 108 with channel for thumb lever 104 and for pin 100, Figure 4) formed in the second locking device tubular hollow housing (Figure 4); and 
a second locking device lever (thumb lever 104) positioned within the second locking device tubular hollow housing (Figure 4); 
wherein a second end of the second segment is slidable within the second open end of the first locking device tubular hollow housing and into the first segment (Figure 3B and Paragraph [0031]).  

Fenstemaker discloses a telescoping handle 4 as shown in Figure 1 with two similar locking mechanisms (handle locking assembly 34 and adapter locking assembly 10).  He discloses in Paragraph [0031] that locking mechanism 34 is intended to allow the length of the handle to be selectively telescoped to a desired length.  He also discloses in Paragraph [0031] the locking mechanism 10 is intended to allow a plurality of tool heads to be selectively secured to the distal end of handle.  Fenstemaker additionally discloses in Figure 4 an embodiment of locking mechanism 10 that employs a spring loaded lever 104 that allows a pin 100 to be pivotally operated for capturing a notch 28 in the various tool heads 8 shown in Figures 2A-2C.
Fenstemaker does not disclose the flat surface formed on a side of the second segment.  Fenstemaker also does not disclose the notches formed on the single flat surface as claimed.
The reference Resh discloses a telescoping handle 1 as shown in Figure 1 with a locking mechanism (detent locking device 4) that is intended to allow the length of the handle to be selectively telescoped to a desired length.  Like Fenstemaker Figure 4, the locking mechanism 4 employs a spring loaded lever 

The reference Resh teaches: 
a second segment (inner tube 5), wherein the second segment is a second cylindrical hollow tube (Figure 3a) which slides inside the first segment (outer tube 2)(Paragraph [0094]); 
a single flat surface (sides 18a, Figures 3a) formed on single side of the second segment, the flat surface preventing the second segment from rotating within the first segment (Paragraph [0113]); 
a plurality of notches (detent holes 6) formed on the single flat surface (Figure 1); and 

AND
a first locking device tubular hollow housing (labeled in attached Figure 2c below) having a first open end (right side, Figure 2c) and a second open end (left side, Figure 2c), an exterior surface of a first end of the first segment secured to an interior surface of the first locking device tubular hollow housing through the first open end of the first locking device tubular hollow housing (shown in attached Figure 2c below); 
a first locking device channel (labeled in attached Figure 2c below) formed in the first locking device tubular hollow housing (shown in attached Figure 2c below); and 
a first locking device lever (labeled in attached Figure 2c below) positioned within the first locking device tubular hollow housing (shown in attached Figure 2c below); 
wherein the second locking device comprises: 
a second locking device tubular hollow housing (labeled in attached Figure 2c below) having a first open end (right side, Figure 2c) and a second open end (left side, Figure 2c), an exterior surface of a first end of the second secured to an interior surface of the second device tubular hollow housing through the first open end of the second first tubular locking device tubular hollow housing (shown in attached Figure 2c below) and the selected tool head removably secured in the second open end of the second locking device tubular hollow housing (shown in attached Figure 2c below); 
a second locking device channel (labeled in attached Figure 2c below) formed in the second locking device tubular hollow housing (shown in attached Figure 2c below); and 
a second locking device lever (labeled in attached Figure 2c below) positioned within the second locking device tubular hollow housing (shown in attached Figure 2c below); 
wherein a second end of the second segment (labeled in attached Figure 2c below) is slidable within the second open end of the first locking device tubular hollow housing and into the first segment (shown in attached Figure 2c below).  


    PNG
    media_image1.png
    614
    976
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    976
    media_image2.png
    Greyscale




The obvious combination of Fenstemaker in view of Resh does not disclose:
… , wherein each of the plurality of notches extends into the single flat surface and fails to penetrate into an interior of the second segment …

Like the Fenstemaker and Resh references, the reference Cordes et al. discloses a telescoping handle 1 as shown in Figures 1-5.  Cordes et al. discloses a spring loaded rocker actuated latch similar to the Resh reference Figure 2c.  However, Cordes et al. teaches as shown in Figure 1, the catch projection 8 engages catch recess 10 that fails to penetrate into an interior of the tube 3.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the plurality of notches that extend into the single flat surface of the combined Fenstemaker and Resh device to fail to penetrate into an interior of the second segment as taught by Cordes et al. with the motivation 

Regarding Claim 2, Resh teaches:
2 (Original). The telescopic handle of Claim 1, wherein the flat surface (side 18a) runs approximately a length of the second segment (inner tube 5)(Figure 1).  

Regarding Claim 3, Resh teaches:
3 (Original). The telescopic handle of Claim 1, wherein the plurality of notches (detent holes 6) are approximately evenly spaced (as shown in Figure 1, it appears that the detent holes 6 are APPROXIMATELY evenly spaced) along a length of the flat surface (side 18a)(Figure 1).  

Regarding Claim 5, Resh teaches:
5 (Previously Presented).  The telescopic handle of Claim 1, wherein the first locking device lever (labeled in attached Figure 2c above) and the second locking device lever (labeled in attached Figure 2c above) are both spring loaded levers (springs labeled in attached Figure 2c above).

Regarding Claim 6, Resh teaches:
6 (Previously Presented). The telescopic handle of Claim 1, wherein the first locking device lever (labeled in attached Figure 2c above) and the second locking device lever (labeled in attached Figure 2c above) are both spring loaded levers (springs shown in attached Figure 2c above) comprising: 
a staircase configured lever having at least one tab (labeled in attached Figure 2c above) extending down there from (shown in attached Figure 2c above); 
a pivot pin (labeled in attached Figure 2c above) to pivotably couple the staircase lever in at least one of the first locking device tubular hollow housing or the second locking device tubular hollow housing; and 
a spring (labeled in attached Figure 2c above) positioned under the staircase lever to exert an upward force on the staircase lever (shown in attached Figure 2c above).  

Regarding Claim 7, Resh teaches:
7 (Previously Presented). The telescopic handle of Claim 1, wherein the first locking device lever (labeled in attached Figure 2c above) and the second locking device lever (labeled in attached Figure 2c above) are both spring loaded levers `` comprising: 
a staircase lever (labeled in attached Figure 2c above), the staircase lever having an activation area (labeled in attached Figure 2c above) allowing pressing and releasing of the staircase lever (shown in attached Figure 2c above), a body area (labeled in attached Figure 2c above) extending outward and downward from the activation area (shown in attached Figure 2c above), the body area used to hingely secure the staircase lever within at least one of the first locking device tubular hollow housing or the second locking device tubular hollow housing (shown in attached Figure 2c above), and a tab member (labeled in attached Figure 2c above) extending outward and downward from the body area, the tab member configured to extend down from the staircase lever through the channel (shown in attached Figure 2c above) allowing the staircase lever to engage one or more of the plurality of notches formed on the flat section of the second segment to hold the second segment at a desired length within the housing and to a notch formed in a tool head to secure the tool head to a distal end of the second segment (shown in attached Figure 2c above); and 
a pivot pin (labeled in attached Figure 2c above) to pivotably couple the staircase lever in the housing (shown in attached Figure 2c above).  

Regarding Claim 8, Resh teaches:
8 (Original). The telescopic handle of Claim 7, comprising a spring (labeled in attached Figure 2c above) positioned under the staircase lever to exert an upward force on the staircase lever (shown in attached Figure 2c above),  

Regarding Amended Claim 9, Resh teaches:
9 (Currently Amended), A telescopic handle (telescoping handle 4) comprising: 
a first segment (outer tube section 30); and 
a second segment (inner tube section 32), wherein the second segment slides inside the first segment (Figure 3B and Paragraph [0031]); 
a flat surface formed on the second segment, the flat surface preventing the second segment from rotating within the first segment, wherein the flat surface runs approximately a length of the second segment (see discussion below); 
a plurality of notches formed on the flat surface, wherein the plurality of notches are approximately evenly spaced along a length of the fiat surface (see discussion below), wherein each of the plurality of notches extends into the flat surface and fails to penetrate into an interior of the second segment; and 
a first locking device (handle locking assembly 34) attached to one end of the first segment (Figures 1 and 3B), the first looking device configured to allow the second segment to slide within the first locking device (Figure 3B) to secure the second segment to the first segment (Figure 3B), wherein the first locking device comprises: 
a first locking device hollow housing (inner portion 70, Figure 3B) having a first open end and a second open end (Figure 3B), the first segment inserted into the first open end coupled to an interior of the first locking device hollow housing (Figure 3B); 
a first locking device channel formed in the first locking device hollow housing, the first locking device channel exposing the flat surface of the second segment when the second segment is inserted into the second open end of the first locking device hollow housing (see discussion below); 
a first locking device lever positioned within the first locking device hollow housing, the first locking device lever engage one or more of the plurality of notches to hold the second segment at a desired length within the hollow housing (see discussion below);  
a second locking device (adapter locking assembly 10) attached to one end of the second segment, the second locking device configured to allow a selected tool head (tool heads 8) from a plurality of tool heads to slide within the second locking device to removably secure the selected tool head to the second segment (Figure 4), wherein the second locking device comprises: 
a second locking device hollow housing (inner portion 70 and housing 108, Figure 4) having a first open end and a second open end (Figure 4), the second segment inserted into the first open end of the second locking device hollow housing (Figure 4) and coupled to an interior of the second locking device (inner cylindrical surface of inner portion 70, Figure 4) follow housing and the selected head removably secured in the second open end of the second locking device tubular hollow housing (Figure 4); 
a second locking device channel (housing 108 with channel for thumb lever 104 and for pin 100, Figure 4) formed in the second locking device hollow housing (Figure 4), the second locking device channel exposing the tool head (exposing it to insertion of pin 100, Figure 4) when the tool head is inserted into the second open end of the second locking device hollow housing (Figure 4); and 
a second locking device lever (thumb lever 104 and pin 100) positioned within the second locking device hollow housing, the second locking device lever engaging a notch (knurl 28) of the tool head to hold the tool head within the second locking device hollow housing (Figure 4).  

Fenstemaker discloses a telescoping handle 4 as shown in Figure 1 with two similar locking mechanisms (handle locking assembly 34 and adapter locking assembly 10).  He discloses in Paragraph [0031] that locking mechanism 34 is intended to allow the length of the handle to be selectively telescoped to a desired length.  He also discloses in Paragraph [0031] the locking mechanism 10 is intended to allow a plurality of tool heads to be selectively secured to the distal end of handle.  Fenstemaker additionally discloses in Figure 4 an embodiment of locking mechanism 10 that employs a spring loaded lever 104 that allows a pin 100 to be pivotally operated for capturing a notch 28 in the various tool heads 8 shown in Figures 2A-2C.
Fenstemaker does not disclose the flat surface formed on a side of the second segment.  Fenstemaker also does not disclose the notches formed on the single flat surface as claimed.


The reference Resh teaches:
a flat surface formed on the second segment (inner tube 5), the flat surface (sides 18a, Figures 3a) preventing the second segment from rotating within the first segment (outer tube 2)(Paragraph [0094]), wherein the flat surface runs approximately a length of the second segment (Figure 1); 
a plurality of notches (detent holes 6) formed on the flat surface (Figure 1), wherein the plurality of notches are approximately evenly spaced along a length of the fiat surface (as shown in Figure 1, it appears that the detent holes 6 are APPROXIMATELY evenly spaced); and 

AND
a first locking device (labeled in attached Figure 2c below) attached to one end of the first segment (outer tube 2, shown in attached Figure 2c below), the first looking device configured to allow the second segment (inner tube 5, labeled in attached Figure 2c below) to slide within the first locking device (Paragraph [0094]) to secure the second segment to the first segment (Paragraph [0094]), wherein the first locking device comprises: 
a first locking device hollow housing (labeled in attached Figure 2c below) having a first open end (right side, Figure 2c) and a second open end (left side, Figure 2c), the first segment inserted into the first open end coupled to an interior of the first locking device hollow housing (shown in attached Figure 2c below); 
a first locking device channel (labeled in attached Figure 2c below) formed in the first locking device hollow housing (shown in attached Figure 2c below), the first locking device channel exposing the flat surface of the second segment when the second segment is inserted into the second open end of the first locking device hollow housing (shown in attached Figure 2c below);
a first locking device lever (labeled in attached Figure 2c below) positioned within the first locking device hollow housing (shown in attached Figure 2c below), the first locking device lever engage one or more of the plurality of notches to hold the second segment at a desired length within the hollow housing (shown in attached Figure 2c below); 
a second locking device (labeled in attached Figure 2c below) attached to one end of the second segment, the second locking device (shown in attached Figure 2c below) configured to allow a selected tool head from a plurality of tool heads (shown in attached Figure 2c below) to slide within the second locking device to removably secure the selected tool head to the second segment (shown in attached Figure 2c below), wherein the second locking device comprises: 
a second locking device hollow housing (labeled in attached Figure 2c below) having a first open end (right side, Figure 2c) and a second open end (left side, Figure 2c), the second segment inserted into the first open end of the second locking device hollow housing (shown in attached Figure 2c below) and coupled to an interior of the second locking device (shown in attached Figure 2c below) follow housing and the selected head removably secured in the second open end of the second locking device tubular hollow housing (shown in attached Figure 2c below); 
a second locking device channel (labeled in attached Figure 2c below) formed in the second locking device hollow housing (shown in attached Figure 2c below), the second locking device channel exposing the tool head (exposing for connection as shown in labeled in attached Figure 2c below) when the tool head is inserted into the second open end of the second locking device hollow housing (shown in attached Figure 2c below); and 
a second locking device lever (labeled in attached Figure 2c below) positioned within the second locking device hollow housing, the second locking device lever engaging a notch (labeled in attached Figure 2c below) of the tool head to hold the tool head within the second locking device hollow housing (shown in attached Figure 2c below).  


    PNG
    media_image1.png
    614
    976
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    976
    media_image2.png
    Greyscale




The obvious combination of Fenstemaker in view of Resh does not disclose:
… , wherein each of the plurality of notches extends into the flat surface and fails to penetrate into an interior of the second segment …

Like the Fenstemaker and Resh references, the reference Cordes et al. discloses a telescoping handle 1 as shown in Figures 1-5.  Cordes et al. discloses a spring loaded rocker actuated latch similar to the Resh reference Figure 2c.  However, Cordes et al. teaches as shown in Figure 1, the catch projection 8 engages catch recess 10 that fails to penetrate into an interior of the tube 3.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the plurality of notches that extend into the single flat surface of the combined Fenstemaker and Resh device to fail to penetrate into an interior of the second segment as taught by Cordes et al. with the motivation to reduce the actuation distance and therefore reduce the chance of binding 

Regarding Claim 13, Resh teaches:
13 (Original), The telescopic handle of Claim 9, wherein the first locking device lever (labeled in attached Figure 2c above) is a first locking device spring loaded lever (spring labeled in attached Figure 2c above).  

Regarding Claim 14, Resh teaches:
14 (Previously Presented). The telescopic handle of Claim 9, wherein the first locking device lever (labeled in attached Figure 2c above) is a first locking device spring loaded lever comprising: 
a first locking device staircase lever having at least one tab (labeled in attached Figure 2c above) extending down there from (shown in attached Figure 2c above); 
a first locking device pivot pin (labeled in attached Figure 2c above) to pivotably couple the first locking device staircase lever in the first locking device hollow housing (shown in attached Figure 2c above); and 
a first locking device spring positioned under the first locking device staircase lever to exert an upward force on the first locking device staircase lever (shown in attached Figure 2c above).  

Regarding Claim 15, Resh teaches:
15 (Previously Presented). The telescopic handle of Claim 9, wherein the first locking device lever (shown in attached Figure 2c above) is a first locking device spring loaded lever (springs shown in attached Figure 2c above) comprising: 
a first locking device staircase lever (labeled in attached Figure 2c above) having a first locking device lever activation area (labeled in attached Figure 2c above) allowing pressing and releasing of the first locking staircase lever (shown in attached Figure 2c above), a first locking device lever body area (labeled in attached Figure 2c above) extending outward and downward from the first locking device lever activation area (shown in attached Figure 2c above), the first locking device lever body area used to hingely secure the first locking staircase lever within the first locking device hollow housing (shown in attached Figure 2c above), and a first locking device lever tab member (labeled in attached Figure 2c above) extending outward and downward from the first locking device lever body area, the first locking device lever tab member configured to extend down through the channel allowing the first locking device staircase lever to engage one or more of the plurality of notches formed on the flat section of the second segment to hold the second segment at a desired length (shown in attached Figure 2c above); 
a first locking device pivot pin (labeled in attached Figure 2c above) to pivotably couple the first locking device staircase lever in the first locking device hollow housing (shown in attached Figure 2c above); and 
a first locking device spring (labeled in attached Figure 2c above) positioned under the first locking device staircase lever to exert an upward force on the first locking device staircase lever (shown in attached Figure 2c above).  

Regarding Claim 16, Resh teaches:
16 (Previously Presented). The telescopic handle of Claim 9, wherein the second locking device lever (labeled in attached Figure 2c above) is a second locking device spring loaded lever (shown in attached Figure 2c above) comprising: 
a second locking device staircase lever having at least one tab (labeled in attached Figure 2c above) extending down there from (shown in attached Figure 2c above); 
a second locking device pivot pin (labeled in attached Figure 2c above) to pivotably couple the second locking device staircase lever in the second locking device hollow housing (shown in attached Figure 2c above); and 
a second locking device spring (labeled in attached Figure 2c above) positioned under the second locking device staircase lever to exert an upward force on the second locking device staircase lever (shown in attached Figure 2c above).  

Regarding Claim 17, Resh teaches:
17 (Previously Presented). The telescopic handle of Claim 9, wherein the second locking device lever (labeled in attached Figure 2c above) is a second locking device spring loaded lever (shown in attached Figure 2c above) comprising: 
a second locking device staircase lever (labeled in attached Figure 2c above) having a second locking device lever activation area (labeled in attached Figure 2c above) allowing pressing and releasing of the second locking staircase lever (shown in attached Figure 2c above), a second locking device lever body area (labeled in attached Figure 2c above) extending outward and downward from the second locking device lever activation area (shown in attached Figure 2c above), the second locking device lever body area used to hingely secure the second locking staircase lever within the second locking device hollow housing (shown in attached Figure 2c above), and a second locking device lever tab member (labeled in attached Figure 2c above) extending outward and downward from the second locking device lever body area (shown in attached Figure 2c above), the second locking device lever tab member configured to extend down through the channel allowing the second locking device staircase lever to engage one or more of the plurality of notches formed on the flat section of the second segment to hold the second segment at a desired length (shown in attached Figure 2c above); 
a second locking device pivot pin (labeled in attached Figure 2c above) to pivotably couple the second locking device staircase lever in the second locking device hollow housing (shown in attached Figure 2c above); and 
a second locking device spring (labeled in attached Figure 2c above) positioned under the second locking device staircase lever to exert an upward force on the second locking device staircase lever (shown in attached Figure 2c above).  

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed April 19, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-3, 5-9, and 13-17 under Resh US 2013/0326832 in view of Resh US 2013/0326832 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 103 rejections have been withdrawn.  However, as necessitated by amendment, Claims 1-3, 5-9, and 13-17 have been rejected under Fenstemaker US 2010/0269648 in view of Resh US 2013/0326832 and Cordes et al. US 2010/0289255.

The Applicant’s arguments have been considered but are moot since they do not specifically argue against the cited combination of references.  Specifically, the inclusion of the Cordes et al. US 2010/0289255 reference addresses the missing items cited in the Applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC CARLSON/Primary Examiner, Art Unit 3723